Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

    PRIORITY
Applicant claims priority to Provisional Application 62/143698, filed on 06 April 2015. 

CLAIMS UNDER EXAMINATION
Claims 1-11 and 13-26 are pending. Claims 1-11, 13-14 and 22-26 have been examined on their merits.

WITHDRAWN REJECTIONS:
The rejection of claims 1-11, 13-14 and 22-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn due to claim amendment.




NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-14 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 22 have been amended to recite a design of the nozzle and a distance between the nozzle and the at least one substrate are configured to prevent overlapping cells deposited on the substrate. The preamble of the claims are directed to a system for depositing “cellular material” onto one or more substrates. The claim recites a nozzle “configured to provide the cellular material”.

It is unclear whether the “overlapping cells deposited on the substrate” is the cellular material recited in the claim. It is unclear if the claim means overlapping cells are prevented, overlapping cellular material is prevented or something different. The metes 

Claims 1 and 22 have been amended to recite a heating mechanism configured to enhance evaporation.  As evidenced by Cambridge Dictionary, enhance means “to improve the quality, amount, or strength of something”. The term "enhance" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All dependent claims are included in this rejection because they depend from claims 1 and 22.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 11, 13-14 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (previously cited; Devices, Systems, And Methods For The Fabrication Of Tissue. US 2012/0116568) in view Sun et al. (previously cited; Compositions and Methods for Functionalized Patterning of Tissue Engineering Substrates Including Bioprinting Cell-Laden Constructs for Multicompartment Tissue Chambers. US20110136162A1) as evidenced by Webopedia (previously cited; definition of “cartridge”), American Chemical Society (The Water Cycle, pages 1-2, 2019) and Cambridge Dictionary (definition: enhance).

Murphy discloses a bioprinter for making a tissue or organ ([0065]). The art teaches a bioprinter is any instrument that automates a bioprinting process ([0065]). The bioprinter 

Claim 1 recites a “substrate holder”.  Any material is interpreted to be a substrate. Therefore a structure that can hold a material is interpreted to be a substrate holder. Murphy teaches the device comprises a printer stage ([0006]). A stage is interpreted to 

Claim 1 recites a design of the nozzle is configured to prevent overlapping cells in the cellular material deposited.

The Instant Specification discloses the following regarding the nozzle design ([0092]):
1d. Nozzle design: the biological sample can be deposited on the substrate surface in a manner that yields a uniform layer of non-overlapping cells. In some embodiments, cell deposition can be designed to yield cells that are isolated (e.g., separated, non-touching) from other deposited cells on the surface of the substrate. Accordingly, the system can provide individual nozzle designs suitable to uniformly deposit specific sample types

The Instant Specification does not disclose the structure of the nozzle design. Further, the claims are drawn to a system, and not a method of deposition. Therefore a nozzle that would be able to deposit in a non-overlapping manner is interpreted to be configured to prevent overlapping cells.

Murphy teaches “cells” deposited by a bioprinter is able to provide rapid, accurate and reproducible placement of cells in planned or pre-determined orientations or patterns of cells ([0060]). The art teaches the bio-ink can be dispensed in a repeating pattern of functional units with any suitable geometry ([0061]). The functional unit may be a tessellated pattern, which is a plane of figures that fills the plane with no overlaps and no gaps ([0062]). Because Murphy teaches a nozzle that deposits a bioink containing cells, and teaches deposition may occur in a tessellated fashion with “no overlaps”, a nozzle configured to prevent cell overlapping is rendered obvious.


2a. Distance between spray nozzle and substrate surface: the distance between the spray nozzle from the substrate can be varied for various cell concentrations. In certain embodiments, the distance can be adjusted to prevent overlap of cells deposed on the substrate surface

Therefore a system that is able to vary or adjust the distance between a nozzle and a substrate is interpreted to be configured to prevent overlapping cells in the cellular material deposited. Murphy teaches the print height can be optimized or balanced ([0063]). Murphy teaches print height can be configured by a computer ([0079]).  Because the height can be adjusted the distance between the nozzle and substrate is interpreted to be configured to prevent overlapping cells as claimed.

Claim 1 recites an air-port configured to deliver compressed air to the nozzle. Any air-port able to deliver compressed air is able to read on this limitation. Murphy teaches a means for dispensing the contents of the cartridge may be “application of compressed gas” ([0069]). The Examiner notes the Instant Specification discloses “gas (compressed air)”. This is interpreted to mean Applicant defines gas as compressed air. Therefore Murphy is interpreted to teach compressed air is used dispense the contents of the cartridge. 

Claim 1 has been amended to recite “a heating mechanism configured to enhance evaporation on a surface of the substrate by heating the substrate”. Murphy teaches the following:

[0071]
In some embodiments, a bioprinter disclosed herein further comprises a means for adjusting temperature. In some embodiments, the means for adjusting temperature adjusts and/or maintains the ambient temperature. In other various embodiments, the means for adjusting temperature adjusts and/or maintains the temperature of, by way of non-limiting example, the print head, cartridge, contents of the cartridge (e.g., bio-ink, support material, etc.), the printer stage, and the receiving surface.
[0072]
In some embodiments, the means for adjusting temperature is a heating element. In some embodiments, the means for adjusting temperature is a heater. In some embodiments, the means for adjusting temperature is a radiant heater, a convection heater, a conductive heater, a fan heater, a heat exchanger, or a combination thereof. In some embodiments, the means for adjusting temperature is a cooling element. In some embodiments, the means for adjusting temperature is a container of coolant, a chilled liquid, ice, or a combination thereof. In some embodiments, the means for adjusting temperature is a radiant cooler, convection cooler, a conductive cooler, a fan cooler, or a combination thereof.
[0073]
In various embodiments, the means for adjusting temperature adjusts a temperature to about 0, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, or 90° C. including increments therein. In some embodiments, temperature is adjusted to between about 40° C. and about 90° C. In other embodiments, temperature is adjusted to between about 0° C. and about 10° C.

As evidenced by the American Chemical Society, “Evaporation happens in room-temperature water and even in cold water because at those temperatures, a portion of water molecules have enough energy to break away from other water molecules (evaporate)” (page 1, second paragraph). 

As set forth above, the art suggests adjusting the temperature to about 90°C (hence, 194 °C). It is well known in the art that room temperature is about 20°C. Therefore evaporation occurs at this temperature (as evidenced by the American Chemical Society). As set forth above, Murphy teaches the temperature of the printer stage and receiving surface can be adjusted.

As evidenced by Cambridge Dictionary, enhance means “to improve the quality, amount, or strength of something”. Because Murphy discloses a system that is able to raise the temperature to above room temperature by heating, the art is interpreted to disclose a heating mechanism configured to enhance evaporation on a surface of the substrate by heating the substrate.

While Murphy teaches a means for dispensing the contents of the cartridge may be “application of compressed gas” ([0069]). Murphy does not explicitly teach an air port that delivers compressed air to the nozzle.

While Murphy teaches the use of a nozzle, the art doesn’t not explicitly teach it sprays.

While Murphy discloses cells may be deposited tessellated pattern, which is a plane of figures that fills the plane with no overlaps and no gaps, the art does not explicitly teach the disclosed nozzle prevents overlapping cellular material in the cellular material deposited.
Sun et al. disclose a device for creating a pattern on the surface of a tissue engineering substrate. Said system comprises a nozzle and a substrate material (hence, a substrate) that is affixed to a platform moveable by a control system ([0025] [0175]). A platform that holds a substrate is a “substrate holder”. It is of note the nozzle can deposit cells ([0024]). Said nozzles allow for the deposition of cells ([0177]). Sun teaches single or multi-nozzle bioprinting for making 3-D constructs. The art teaches  The art teaches the pressure can be set ([0142]). This is interpreted to mean the air pressure supplied to the nozzle can be adjusted.
Further, Figure 9 of Sun illustrates the nozzle is able to deposit cells in Matrigel in a layer. Sun teaches Matrigel is a basement membrane extract derived from cells ([0109]). Matrigel is broadly interpreted to be a “cellular material”. The Examiner notes the cellular material is deposited in a non-overlapping manner (see cells seeded on element 6, Figure 9). Therefore the nozzle disclosed by Sun is configured to prevent overlapping cells in the cellular material deposited.
It would have been obvious to combine the teachings of the prior art by using a spray nozzle. One would have been motivated to do so since Murphy teaches the use of nozzles for bioprinting, and Sun teaches the use of spray nozzles for bioprinting. The skilled artisan would use a spray nozzle since it is a type of nozzle used to print biomaterials. One would have had a reasonable expectation of success since Sun teaches spray nozzles can be used to bioprint cells. One would have expected similar results since both Murphy and Sun are directed to bioprinting. 

It would have been to combine the teachings of Murphy and Sun by using an air port in the 3D printer disclosed by Murphy since Sun teaches a 3D printer which comprises an 

It would have been obvious to use a nozzle design configured to prevent overlapping cells as recited in claim 1. One would have been motivated to do so since Murphy teaches cell deposition using a nozzle and Sun discloses a nozzle able to prevent overlapping cells in a deposited cellular material. One would use the nozzle taught by Sun since Murphy teaches depositing cells in a tessellated planar configuration that does not overlap. One would have had a reasonable expectation of success since Sun teaches nozzles can be configured to do so. One would have expected similar results since both references are directed to methods of printing cells. Further, the following is noted from the MPEP:

2114 II. Manner of Operating the Device Does Not Differentiate Apparatus Claim From the Prior Art
A claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex
parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

	
Therefore clam 1 is rendered obvious (claim 1).

claim 2).

Murphy teaches the cartridge comprises at least one reservoir (hence, container). Therefore it must comprise a mounting mechanism to receive and hold a container. Therefore claim 3 is included in this rejection (claim 3).

The cartridge comprises a bio-ink (supra). Murphy teaches the bio-ink comprises cells ([0029]). Therefore claim 4 is included in this rejection (claim 4).

Claim 6 recites the substrate holder comprises a moving platform for moving the substrates. Any platform that can move structurally reads on this limitation. The art teaches the bioprinter can move the printer stage relative to a printer head ([0066]). Therefore the holder comprises a moving platform. Claim 6 is included in this rejection (claim 6).

Murphy teaches a receiving surface for receiving one or more structures dispensed from bioprinters ([0012]). Murphy teaches the receiving surface may be separate from a printer stage, but is affixed to or supported by a stage ([0070]). Therefore said receiving claim 7).

The structural limitations of claim 1 are rendered obvious. Claim 11 recites the positioning structure is “configured to move the container relative to the substrate holder to sequentially stage the container for delivery to an empty spray cartridge”. This is interpreted to be a recitation of how the positioning assembly is operated, and does not impart a structural element of the claim. Because the claimed elements of claim 1 are rendered obvious, it would be expected to be able to perform as claimed. Therefore claim 11 is included in this rejection (claim 11).

As set forth above, Murphy is interpreted to teach the use of compressed air. Because it teaches compressed air as recited in claim 13, it must aerosolize the cellular material provided by the nozzle. Therefore claim 13 is included in this rejection (claim 13).

Murphy teaches the bioprinter moves the printer head relative to a printer stage ([0066]). The system comprises a computer module providing the series of commands to a bioprinter; and the bioprinter depositing bio-ink and support material according to the commands ([0008]). Because the art teaches the computer controls bio-ink deposition, and the bio-ink is in the cartridge held by a printer head, the printer head is interpreted to be coupled the computer (hence, controller). Therefore claim 14 is included in this rejection as claimed (claim 14).



As set forth above, the art suggests adjusting the temperature to about 90°C (hence, 194 °C). It is well known in the art that room temperature is about 20°C. Therefore evaporation occurs at this temperature (as evidenced by the American Chemical Society). As set forth above, Murphy teaches the temperature of the printer stage and receiving surface can be adjusted.

Because Murphy discloses a system that is able to raise the temperature to above room temperature by heating, the art is interpreted to disclose a heating mechanism configured to enhance evaporation on a surface of the substrate by heating the substrate.
It would have been obvious to use a nozzle design configured to prevent overlapping cells as recited in claim 1. One would have been motivated to do so since Murphy teaches cell deposition using a nozzle and Sun discloses a nozzle able to prevent claim 22).

As recited above, Murphy teaches a substrate upon which a material is bioprinted. The art teaches the use of a petri dish as said substrate. Claim 23 recites a substrate that is a microscope slide. The term “microscope” is interpreted to be a recitation regarding what the slide is used for, and is not interpreted to impart a structural limitation. A slide is interpreted to be a flat piece of material which may comprise glass or plastic ([0012]). A flat material made from glass or plastic is interpreted to read on the structural limitation of a slide.

Claim 23 recites said slide that is held within a substrate cartridge having a spray retainer. A spray retainer is structurally interpreted to be a container. Murphy does not explicitly teach said substrates lies within a container.

Sun discloses a platform comprising a tissue chamber in a body of said platform ([0018]). The art teaches bio-ink is bioprinted in this region. The platform is broadly interpreted to be a substrate cartridge. The chamber illustrated in Figure 2 it is broadly interpreted to form a container.

It would have been obvious to combine the teachings of the prior art by platform that acts a container for a substrate since Sun teaches a bioprinter comprising a platform with a container that can be used to receive bioprinted materials. As recited above, Sun teaches bio-ink is applied as a liquid by the nozzles o the disclosed system. As illustrated by both Murphy and Sun, bio-ink is deposit downward from a nozzle. One would use a container to collect any excess liquid. One would expect similar results since Murphy and Sun are both directed to bioprinting devices that deposit liquid bio-inks on a platform comprising a substrate. Therefore claim 23 is included in this rejection (claim 23).

The computer, which comprises a sequence of instructions, reads on a programmable processor as recited in claim 24. Therefore claim 24 is included in this rejection (claim 24).

As recited above, the art teaches the cartridge holds bio-ink, and bio-ink passes through the nozzle. Therefore claim 25 is included in this rejection (claim 25).

Claim 26 recites “wherein the cells deposited on the substrate are isolated or non-touching. As set forth above, Figure 6 of Sun discloses cellular material that is deposited on a substrate. Said materials are separate from each other and do not touch. Therefore claim 26 is included in this rejection (claim 26).



APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 16 February 2021 are acknowledged. The arguments are made in light of the amendment to claim 1. The Applicant notes claim 1 has been amended to recite the feature of “a heating mechanism configured to enhance evaporation on a surface of the substrate by heating the substrate”. While the arguments acknowledge Murphy teaches a bioprinter comprising a means for adjusting temperature which may be a heating element, the Applicant argues neither Murphy, nor any of the cited references, teach or suggest enhancing evaporation on the surface of the substrate by heating the substrate. 
Regarding new claim 26, Applicant contends that the cited references do not teach or suggest the non-overlapping cells are additionally isolated or non-touching. The Applicant alleges Murphy teaches depositing functional units with no gaps, which teaches away from cells deposited on the substrate being isolated or non-touching.
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues Murphy does not teach or suggest enhancing evaporation on the surface of the substrate by heating the substrate. Examiner notes the claims are drawn to a system for deposition, and not a method. The claim recites a heating mechanism “configured to enhance evaporation”. As set forth above, Murphy teaches a system comprising heating element which can adjust the 90° C. As evidenced by the American Chemical Society, “Evaporation happens in room-temperature water and even in cold water because at those temperatures, a portion of water molecules have enough energy to break away from other water molecules (evaporate)”). Because Murphy discloses a system that is able to raise the temperature to above room temperature by heating, the art is interpreted to disclose a heating mechanism configured to enhance evaporation on a surface of the substrate by heating the substrate. Therefore the claim limitation is rendered obvious by the teachings of the prior art.

As set forth above, the arguments allege Murphy does not teach non-overlapping cells are additionally isolated or non-touching. Examiner notes claim 1 is directed to a system “configured to prevent overlapping cells deposited in the substrate”. Examiner notes the claim is directed to a system, not a method. Therefore a device in the prior art that contains a structural element capable of preventing overlapping cells reads on the claim limitation. As set forth in the rejection made under 35 USC 112, it is unclear whether the claim is referring to a cellular material, or cells. Murphy teaches “cells” deposited by a bioprinter is able to provide rapid, accurate and reproducible placement of cells in planned or pre-determined orientations or patterns of cells ([0060]). The art teaches the bio-ink can be dispensed in a repeating pattern of functional units with any suitable geometry ([0061]). The functional unit may be a tessellated pattern, which is a plane of figures that fills the plane with no overlaps and no gaps ([0062]). Because Murphy teaches a nozzle that deposits a bioink containing cells, and teaches deposition may occur in a tessellated fashion with “no overlaps”, a nozzle configured to prevent cell 
It would have been obvious to use a nozzle design configured to prevent overlapping and which do not touch. One would have been motivated to do so since Murphy teaches cell deposition using a nozzle and Sun discloses a nozzle able to prevent overlapping cells in a deposited cellular material. One would use the nozzle taught by Sun since Murphy teaches depositing cells in a tessellated planar configuration that does not overlap. One would have had a reasonable expectation of success since Sun teaches nozzles can be configured to do so. One would have expected similar results since both references are directed to methods of printing cells.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Sun as evidenced by Webopedia, Cambridge Dictionary and American Chemical Society as applied to claim 4 above, and further in view of Mansfield et al. (previously cited; Manufacture of Biomaterial Implants Via Three-Dimensional Printing Technology 2015/0374450 with benefit of Provisional Application 62/019371, filed on 30 June 2014) and Hurley et al. (previously cited; Cell Preservative Solution Patent 5256571, 1993).

Claim 5 recites the cellular material in the container of claim 4 is stored in a transport solution. The chemical limitations of the claim are interpreted to be a cellular material and a solution comprising about 10% to about 20% ethanol.



Mansfield teaches a method of preparing an implant using three-dimensional printing (Abstract). The biomaterial that is printing may include biological materials, including cells ([0035]). The art teaches ethanol can be used a solvent (hence, carrier) in said material ([0054]).

Hurley teaches aqueous buffers containing alcohol can be used to preserve (hence, store) cells (Abstract). The art teaches the alcohol can be ethanol (column 2, line 23; column 3, line 30). The art teaches concentrations as low as 20% and as high as 60% (column 3, lines 35-51). The concentration used depends on the amount of time the cells will be stored.

It would have been obvious to combine the teachings of the prior art by storing cells in a solution that comprises between about 10% to about 95% ethanol. Murphy teaches a bio-ink comprising cells in a carrier that is used as a bioprinting material and Mansfield teaches ethanol is an organic carrier that can be used to prepare a biomaterial which may comprise cells. One would use a concentration of ethanol between 20% and as high as 60% since Hurley teaches this concentration is known and used when preserving cells for later use. One of ordinary skill would be motivated to use this carrier in a bio-ink to preserve cells throughout the bioprinting process. One would have expected success using a carrier comprising ethanol since Mansfield teaches this claim 5).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Sun as evidenced by Webopedia, Cambridge Dictionary and American Chemical Society as applied to claim 1 above, and further in view of Campbell et al. (Methods And Systems For Slide Processing. US2016/0370264; with benefit of Provisional Application 61/928566 (filed 17 January 2014), 62/061015 (07 October 2014) and 62/089084 (08 December 2014) as evidenced by Merriam Webster Dictionary and Cambridge Dictionary.

Claim 1 is rejected on the grounds set forth above.

Murphy teaches the bioprinter dispenses bio-ink onto a receiving surface ([0095]). Said receiving surface may be a flat, smooth, defined and made of glass ([0012] [0097] [0098]).

Claim 8 recites a substrate is housed in a substrate cartridge. A substrate cartridge is interpreted to be any structure able to house a substrate. While the art teaches a substrate, the art does not explicitly teach a “substrate cartridge” that includes a “spray retainer”. A spray retainer is interpreted to be any structure that can hold spray (i.e., a liquid). As defined by Merriam Webster, a prism is a polyhedron with two polygonal faces lying in parallel planes and with the other faces parallelograms. Murphy does not teach a substrate housing with said shape.



The art teaches a slide ([0016]). A slide is interpreted to be a substrate.  The art teaches a slide processing may comprise a drawer to catch slides so they can be retrieved by a user for reuse ([0029]). Because the drawer holds slides, it is broadly interpreted to be a cartridge. Campbell teaches excess fluids can flow off the slide and into a reservoir in the bottom of the slide processing unit for disposal or draining ([0031] [0046]). As set forth above, Campbell teaches deposition by spraying. A reservoir that collects fluid is interpreted to be a spray container.

It would have been obvious to combine the teachings of the prior art by using a housing able to hold substrates. One would have been motivated to do so since Murphy teaches a substrate for deposition of a material and Campbell teaches the use of a housing to collect substrates following deposition. Campbell discloses materials are deposited in a claim 8). 

A drawer is defined as a box shaped compartment (Cambridge Dictionary). A box is interpreted to be prismatic and rectangular. A drawer, which is shaped by a box, is interpreted to be rectangular and prismatic. Therefore claim 10 is included in his rejection (claim 10).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Sun as evidenced by Webopedia, Cambridge Dictionary and American Chemical Society as applied to claim 1 above, and further in view of Iwagami et al. (previously cited; Ink jet printer nozzle clog preventative apparatus. Patent 4734781, 1988).


The teaching of Murphy as recited above are reiterated. Murphy discloses a printer comprising a nozzle that prints a bio-ink. The art teaches the disclosed device is compatible with ink jet printing of a bio-ink ([00087]).

Claim 9 recites the device of claim 1 further comprises a spray retainer including an upper opening in which the nozzle of claim 1 is disposed.  A retainer in which a nozzle is disposed is broadly interpreted to be a cap.

Murphy is silent regarding a cap.

Iwagami teaches a device for inkjet printing that comprise a nozzle including a cap which covers the nozzle (Abstract; column 1, lines 43-47; column 3 lines 35-40). Said cap is used to prevent clogs from forming in the nozzle (column 1, lines 45-50).

It would have been obvious to combine the teachings of the prior art by using a nozzle cap since Iwagami teaches a bioprinter comprising a nozzle with a cap. One would include a cap since Iwagami teaches caps prevent biomaterials from clogging nozzles used for printing. One would have had a reasonable expectation of success using a cap since Iwagami teaches nozzles can be covered with caps. One would have expected similar results since both Murphy and Iwagami are directed to devices with nozzles that can be used for inkjet printing. Therefore claim 9 is included in this rejection (claim 9).

Therefore Applicant’s invention is rendered obvious a claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653